Case 1:21-cr-00451-CJN Document1 Filed 01/18/21 Page 1of1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of Columbia
United States of America ) ;
Vv. ) Case: 1:21-mj-00109
. ) Assigned to: Judge Meriweather, Robin M
aan ) Assign Date: 1/18/2021
—e ) Description: COMPLAINT W/ARREST WARRANT
Le )
re pte sneer )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of ===——s_—- January6,2021 ~——sinthecountyof | _ in the
_ Districtof Columbia | , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1752 (a)(1) and (2) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority

40 U.S.C. § 5104(e)(2)(D) Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:

See attached statement of facts.

@ Continued on the attached sheet.

 

______ Brian Gutierrez, Special Agent
Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

Telephone (specify reliable electronic means). Robin M. Digitally signed by Robin M.
. Meriweather
Date: 01/18/2021 Meriweather Date: 2021.01.18 16:32:03 -05'00'

a . _ Judge's signature
Robin M. Meriweather

United States Magistrate Judge —_

Washington, D.C.
eT a Printed name and title

City and state:

 

 

 
